                                                                                     FILED
                                                                                  .S. DISTF
     1 ~

     2                                                                        ~ ~ '~ 219
  3
                                                                                              NSA
  4
  5
 6                                IJ1vITED STATES DISTRICT COURT '.
 7                            CENTRAL DISTRICT OF CALIFORNIA
 8
         ~ UI~IITED STATES OF AMERICA,
 9
 10                                  Plaintiff,        CASE NO. ~D ~f~ ~ `1"~6 µ W ~
 I1                           v.
 12                                                     ORDER OF DETENTION
           iai4a-1~ ~ts~w~ o R~A-~
 13
14~                                  Defendant.
15
16                                                      L
17           A.
              (~O motion ofthe Government in a case allegedly involving:
18                1.(      a crime ofviolence.
19                2.() an offense with maximum sentence oflife imprisonment or death.
20                3.() a narcotics or controlled substance offense with;maximum sentence
z1                        often or more years.
22                4.(}    any felony -where the defendant has been convicted oftwo or more
23                        prior offenses described above.
24               5.() any felony that is not otherwise a crime of violence that
                                                                                involves                    a
25                        minor victim, or possession or use ofa firearm or destructive devic
                                                                                                            e
26                        or any other dangerous weapon, or a failure to register under 18
27                        U.S.0 § 2250.
28          B.
             (~ On motion by the Government /()on Court's ov~i~
                                                                motion, in a                           case
                               ORDER OF DE'T'ENTION AFTER HEARING(18 U.S.C.§3142(1))
      ~ Cl2-94(06/07)
                                                                                                    Page 1 of4
  1                       allegedly involving:
  2            (~ O the further allegation by the Government of:
  3                 1.(      a serious risk that the defendant will flee.
  4                 2.() a serious risk that the defendant will:                                            j
  5                    a.Oobstruct or attempt to obstructjustice.
  6                    b.()threaten, injure, or intimidate a prospective. witness orjuror or
  7                          attempt to do so.
 8          C. The Government()is/( is not entitled to a rebuttable presumption that no
 9                  condition or combination ofconditions will reasonably assure the defendant's
 10                 appearance as required and the safety of any person or the community.
11
12 'I~                                                   II.
13          A.
             (~ The Court finds that no condition or combination of conditions
                                                                               will
14              reasonably assure:
15                  1.(~ the appearance ofthe defendant as required.
16                   (~ and/or
17              2:('~ the safety ofany person or the community.
18          B.(~ The Court finds that the defendant has not rebutt
                                                                       ed by sufficient
19               evidence to the contrary the presumption provided by statute.
20
21                                                      III.
22         The Court has considered:
23          A. the nature and circumstances ofthe offenses)charged,includ
                                                                                       ing whether the
24              offense is a crime ofviolence,a Federal crime ofterrorism,or
                                                                           involves a minor
25            victim or a controlled substance,firearm, explosive, or destru
                                                                             ctive device;
26         B. the weight ofevidence against the defendant;
27         C. the history and characteristics ofthe defendant; and
28         D.the nature and seriousness ofthe danger to any person
                                                                                 or to the community.

                                  ORDER OFDETENTION AFTER HEARING(18 U.S.C.§3142(i))
      ~ CR94(06/0
                                                                                               Page 2 of4
      11                                                   N.
      2       The Court also has considered all the evidence adduced at the
                                                                 heaxing and the
      3       arguments and/or statements of counsel, and the
                                                              Pretrial Services
     4        Report/recommendation.
     5
     6                                                     V.
     7       The Court bass the foregoing fmding(s)on the follow
                                                                                ing:
     8       A.(~'As to flight risk: r                   •~                             ~~
     9 '~
 10~
 11
 12
 13
 14
 15
 16         B.(~,Y' As to danger: _                           ~
                                                              7~ Gds~, trr~-ews+~ v'
                                                                                     ~
 17

 I8

 19
20
21
22
23
24
                                                        VI.
25          A.() The Court finds that a
                                        serious risk      exists that the defendant will:
26                    1.()obstruct or attempt to obstru
                                                        ct justice.
27                   2.()attempt to/( )threaten, inju
                                                      re or intimidate a witness orjuro
28                                                                                      r.


                                 ORDER OFDETENTION AFTER HEARING
                                                                (18 U.S.C. $3142(1))
       CR94(06/07)
                                                                                        Page 3 of4
     1         B. The Court bases the foregoing findings)on the following:
  2
     3
  4
  5
  6
  7
  8
  9 I                                                      VII.
 10
 11 ~         A.IT IS THEREFORE ORDERED that the defendant be detained prior
                                                                                                    to trial.
 12           S. IT IS FURTHER ORDERED that the defendant be committe
                                                                      d                       to the custody
 13                   offhe Attorney General for confinement in a corrections facility
                                                                                                separate, to
 14                   the extent practicable,from persons awaiting or serving sente
                                                                                             nces or being
 15                   held in custody pending appeal.
 16           C.IT IS FURTHER ORDERED that the defendant be affor
                                                                                         ded reasonable
17                opportunity for private consultation with counsel.
18            D.IT IS FURTHER ORDERED that, on order of a Cour
                                                               t                    ofthe United States
19                or on request of any attorney for the Government,the
                                                                                   person in charge ofthe
20                corrections facility in which the defendant is confined
                                                                                    deliver the defendant
21                to a United States marshal for the purpose ofan
                                                                            appearance in connection
22                with a court proceeding.
23
24
25
                                                               4
26 DATED: ~                  ~2 ~                                                ~~`'`__.""
27                                                         S H.KE
                                                        UNITED STATES MAGISTRATE JUDGE
28

                                    ORDER OF DETENTION AFTER HEARING(18 U.S.C. §31420)
         CR-94(06/0
                                                                                                     Page 4 of4
